     Case 1:17-cv-01927-PAE-GWG Document 483 Filed 11/23/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EXPERIENCE HENDRIX, LLC and AUTHENTIC
 HENDRIX, LLC,
                                                                         17 Civ. 1927 (PAE)
                                        Plaintiffs,
                        -v-                                            ORDER OF SERVICE

 LEON HENDRIX, CARMEN COTTONE, and GREEN
 CURES AND BOTANICAL
 DISTRIBUTION, INC.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On October 19, 2020, plaintiffs filed a motion for an order of civil contempt against

defendant Leon Hendrix and non-parties Tina Hendrix and Hendrix Music Academy. Dkt. 468.

On October 20, 2020, the Court ordered plaintiffs to serve this order and their papers in support

of their motion on Leon Hendrix, Tina Hendrix, and Hendrix Music Academy, and to file proof

of this service no later than October 26, 2020. Dkt. 471. The Court also ordered that Leon

Hendrix and non-parties Tina Hendrix and Hendrix Music Academy serve any opposition to the

motion by November 9, 2020. Id. The Court found that the affidavits of service that the

plaintiffs filed were insufficient to reliably persuade the Court that legally effective service was

made. Dkt. 480. On November 12, 2020, the Court ordered the plaintiffs to file a letter

explaining, as to each of the three persons or entities as to whom service was attempted, why

service was effective. Id. On November 20, 2020, plaintiffs filed a letter explaining why they

believed that legally effective service had been made, and in the alternative, requested leave to

serve the alleged contemnors by alternative service via email. Dkt. 482 (“Pl. Letter.”).
      Case 1:17-cv-01927-PAE-GWG Document 483 Filed 11/23/20 Page 2 of 5




I.     Leon Hendrix

       Federal Rule of Civil Procedure 4 provides, inter alia, that an individual may be served

pursuant to the procedures allowed by state law in the state in which the district court is located,

Fed. R. Civ. Proc. 4(e). The Court finds that defendant Leon Hendrix has been properly served

with the contempt motion. The papers were served at his residence upon his roommate who is of

suitable age and discretion to receive service, and a copy was sent via USPS Priority mail at that

address. Dkts. 474, 497-3; N.Y. C.P.L.R. § 308(2) (“Personal service upon a natural person shall

be made by . . . delivering the summons within the state to a person of suitable age and discretion

at the . . . dwelling place or usual place of abode of the person to be served and by . . . mailing

the summons to the person to be served at his or her last known . . . .”).

II.    Tina Hendrix and Hendrix Music Academy

       Defendants Tina Hendrix and Hendrix Music Academy have the same listed address in

Washington State, 2005 Davis Avenue, S. Renton, Washington 98055 (“Renton address”). Pl.

Letter. Tina Hendrix is the registered agent of Hendrix Music Academy. Pl. Letter at 2.

Service was attempted at that address three times. Id. The process server served Tina Hendrix’s

14-year old grandson with the papers during one attempt at service. Pl. Letter at 5. During the

two other attempts at service, an adult was at the residence, but service was refused and the

process server left the papers at the front door at the Renton address. Dkts. 476, 477. The

plaintiffs also sent the papers via USPS Priority Mail to that address. Id.

       The Court is not solidly persuaded that the efforts to serve Hendrix Music Academy and

Tina Hendrix have resulted in proper service. The Court therefore considers whether recourse to

alternative means of service is warranted. Plaintiffs, the Court finds, have shown that traditional




                                                  2
     Case 1:17-cv-01927-PAE-GWG Document 483 Filed 11/23/20 Page 3 of 5




service of these two defendants is impracticable and that service via email at Renton address

comports with the requirements of due process.

       A.      Impracticability

       Federal Rule of Civil Procedure 4(e) provides, inter alia, that an individual may be

served pursuant to the procedures allowed by state law in the state in which the district court is

located, and that a corporation, partnership, or association can be served in the same manner.

Fed. R. Civ. Proc. 4(e)(1) (h). New York state law provides a number of approved methods of

service, and further provides that service may be effectuated “in such manner as the court, upon

motion without notice, directs, if service is impracticable” under the other specified methods of

service. N.Y. C.P.L.R. § 308(5). “Section 308(5) requires a showing of impracticability, under

the facts and circumstances of the case, but does not require proof of due diligence or of actual

prior attempts to serve a party under the other provisions of the statute.” Noble v. Crazetees.com,

No. 13 Civ. 5086 (PAE), 2014 WL 12792236, at *1 (S.D.N.Y. Jan. 28, 2014) (quoting Shamoun

v. Mushlin, No. 12 Civ. 03541 (AJN), 2013 WL 91705, at *2 (S.D.N.Y. Jan. 8, 2013)).

       The plaintiffs here have more than shown the impracticability of traditional service—the

plaintiffs have shown that actual prior attempts, performed with due diligence, have been

unsuccessful. The Renton address does appear to be Tina Hendrix’s residence; she was sent her

mail-in ballot for the November 3, 2020 election at the Renton address, and she then voted via

that mail-in ballot. Pl. Letter.at 2. And Hendrix Music Academy noted this same Renton

address on its October 20, 2020 Secretary of State filing as the address for both its Registered

Agent, Tina Hendrix, and its principal place of business. Id. at 3. And service was attempted

numerous times this addresses. But, twice, when adults were present at this address and service

was attempted, service was refused. Pl. Letter.




                                                  3
     Case 1:17-cv-01927-PAE-GWG Document 483 Filed 11/23/20 Page 4 of 5




       In sum, given the plaintiffs’ “demonstrated inability to effectuate service through

traditional means, the Court concludes that service pursuant to the particular methods specified

by New York State law is impracticable and that alternative service is appropriate.” Noble, 2014

WL 12792236, at *2 (quoting Shamoun, 2013 WL 91705, at *2).

       B.      Due Process

       The Plaintiffs’ proposed service via email comports with due process. Due process

requires “that the method of service be ‘reasonably calculated, under all the circumstances, to

apprise interested parties of the pendency of the action and afford them an opportunity to present

their objections.’” Id. (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314

(1950)). “Service by email alone comports with due process where a plaintiff demonstrates that

the email is likely to reach the defendant.” F.T.C. v. PCCare247 Inc., No. 12 Civ. 7189 (PAE),

2013 WL 841037, at *4 (S.D.N.Y. Mar. 7, 2013). The plaintiffs have identified the email

address via which service can be made on Tina Hendrix and the Hendrix Music Academy,

tinahendrix1@yahoo.com. Pl. Letter. As Tina Hendrix has already contacted the Court via this

email address, it is substantially reasonable to assume that emails sent to that address will reach

the defendants. As a result, the proposed service via email comports with the requirements of

due process.

                                         CONCLUSION

       The Court therefore grants the plaintiffs leave to effectuate the proposed alternative

means of service on Tina Hendrix and Hendrix Music Academy. The Court directs the plaintiffs

to serve a copy of the plaintiffs’ papers in support of their contempt motion and this Order on

these two defendants by email and to file proof of that service on ECF. Defendants Tina Hendrix

and Hendrix Music Academy will have two weeks after such service is made to respond.




                                                 4
    Case 1:17-cv-01927-PAE-GWG Document 483 Filed 11/23/20 Page 5 of 5




      SO ORDERED.


                                             PaJA.�
                                        __________________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge
Dated: November 23, 2020
       New York, New York




                                    5
